December 20, 2004 Bruce A. Walters
Senior Vice President and
Chief Development Officer
KinderCare Learning Centers, Inc.
650 NE Holladay, Suite 1400
Portland, OR 97232   Dear Bruce:   As you are aware, KinderCare Learning
Centers, Inc. (the “Company”) has entered into an Agreement and Plan of Merger
dated as of November 5, 2004 (the “Merger Agreement”) with KU Education LLC
(“Parent”), KUE Merger Sub Inc. and the Company’s principal stockholders. This
Letter Agreement, which will only become effective upon the closing of the
transactions contemplated by the Merger Agreement, sets forth certain
modifications to the Severance Agreement between you and the Company, dated as
of November 12, 2004 (the “Severance Agreement”).   Notwithstanding your right
to terminate your employment under the Severance Agreement and subject to your
continued right to terminate your employment under the Severance Agreement, you
have agreed to assist the Company and Parent in effecting the post-merger
transition for a period of up to six months (such period based on needs of the
Company as determined by Company and Parent) (the “Continuation Period”)
following the Closing Date (as defined in the Merger Agreement). In
consideration for your agreement to assist in the transition and notwithstanding
that your employment with the Company will continue after the Closing Date, the
Company will maintain your compensation (including salary, bonus target and all
fringe benefits, but excluding stock options) at levels no less favorable than
those currently in effect during the Continuation Period and will pay to you the
Termination Payment (as defined in the Severance Agreement) on the Closing Date.
In the event of a Termination (as defined in the Severance Agreement) following
the Closing Date, you shall be entitled to the payments and benefits in
accordance with the terms of the Severance Agreement (other than the Termination
Payment provided for in Section 3(b) of the Severance Agreement), which terms
include execution and delivery to the Company of the Release of Claims provided
for in Section 3 of the Severance Agreement and you hereby agree to execute such
Release of Claims upon a Termination in exchange for such payments and benefits.
As amended by this letter agreement, the Severance Agreement shall continue in
full force and effect in accordance with its terms.   This letter agreement
shall not be assignable by you or the Company (including by operation of law)
without the prior written consent of the other, and any attempted assignment in
violation of this provision shall be void. This letter agreement shall be
governed by and construed and interpreted in accordance with the laws of the
State of Delaware, without regard to the conflicts of law provisions thereof.
The Severance Agreement, as modified by this letter agreement, constitutes the
entire agreement of the parties hereto with respect to the subject matter
hereof, and supersedes any prior written or oral agreement between the Company
and you with respect to the subject matter hereof; neither you nor the Company
shall be deemed to have made any agreement or covenant, express or implied, to
the other, except for the agreements and covenants that are expressly set forth
in the Severance Agreement, as modified by this letter agreement; and any such
prior written or oral agreement between the Company and you is hereby terminated
and shall be of no force or effect.   This letter agreement may be executed in
any number of counterparts, each of which shall be an original and all of which
shall constitute one and the same instrument.   If this letter agreement
reflects our mutual agreement as to the matters set forth herein, please
indicate by signing below.   Accepted and agreed on behalf of
KinderCare Learning Centers, Inc. as of December 20, 2004:     /s/ DAVID J.
JOHNSON

--------------------------------------------------------------------------------

David J. Johnson, Chief Executive Officer and
Chairman of the Board of Directors     Accepted and agreed to as of December 20,
2004:     /s/ BRUCE A. WALTERS

--------------------------------------------------------------------------------

Name: Bruce A. Walters